IN THE SUPREME COURT OF THE STATE OF DELAWARE


ELIZABETH RIZZUTO,                          §
individually and in her capacity as         §     No. 62, 2015
surviving spouse of CHARLES                 §
RIZZUTO, JR., deceased, and as              §     Court Below:
personal representative of the estate of    §
CHARLES RIZZUTO, JR.,                       §     Superior Court of the
                                            §     State of Delaware, in and for
       Plaintiffs Below-Appellants,         §     New Castle County
                                            §
 v.                                         §
                                            §     C.A. No. N10C-12-156 DCS
DELAWARE CLINICAL AND                       §
LABORATORY PHYSICIANS, P.A.,                §
a Delaware corporation,                     §
                                            §
       Defendant Below-Appellee.            §

                            Submitted: October 21, 2015
                            Decided: October 22, 2015

Before VALIHURA, VAUGHN and SEITZ, Justices.

                                           ORDER

              This 22nd day of October 2015, having considered this matter on the oral

arguments and the briefs of the parties, and having concluded that the same should be

affirmed on the basis of and for the reasons assigned by the Superior Court in its

February 2, 2015 Opinion;

          NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                            BY THE COURT:


                                            /s/ Karen L. Valihura
                                                   Justice